               Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 1 of 8. PageID #: 300


                    Statistical Detection of Downloaders in Freenet
                                   Brian N. Levine, Marc Liberatore, Brian Lynn, Matthew Wright†
                  College of Information and Computer Sciences, University of Massachusetts Amherst, MA, USA
                         †Department of Computing Security, Rochester Institute of Technology, NY, USA



   Abstract—Images posted to file-sharing networks without a                    with tools that can identify the perpetrators of CP file trafficking
person’s permission can remain available indefinitely. When the                 is critical to addressing these privacy violations.
image is sexually explicit and involves a child, the scale of                      In this paper, we focus on the investigation of such privacy
this privacy violation grows tremendously worse and can have
repercussions for the victim’s whole life. Providing investigators              violations on the Freenet [4] peer-to-peer system, which is itself
with tools that can identify the perpetrators of child pornog-                  a privacy enhancing technology supporting the anonymous
raphy (CP) trafficking is critical to addressing these violations.              publication and retrieval of data. Freenet, whose development
Investigators are interested in identifying these perpetrators on               began in 2001 [5,6], does not serve as an anonymous conduit to
Freenet, which supports the anonymous publication and retrieval                 the Internet, unlike Tor; only previously published content can
of data and is widely used for CP trafficking. We confirmed
that 70,000 manifests posted to public forums dedicated to                      be retrieved. Documents published to Freenet are fragmented
child sexual abuse contained tens of thousands of known CP                      into small, encrypted blocks that are dispersed randomly
images including infants and toddlers. About 35% of traffic                     throughout the network of peers. A manifest key is a URI
on Freenet was for these specific manifests. In this paper, we                  necessary to retrieve and reconstruct the original document.
propose and evaluate a novel approach for investigating these                   Many manifest keys for files are broadcast via open, public
privacy violations. In particular, our approach aims to distinguish
whether a neighboring peer is the actual requester of a file or                 forums, including for content that is illegal in many countries.
just forwarding the requests for other peers. Our method requires                  By searching Freenet’s freesites and Usenet-like Frost system,
only a single peer that passively analyzes the traffic it is sent by            we found a number of areas explicitly and openly dedicated to
a neighbor. We derive a Bayesian framework that models the                      child sexual exploitation. We harvested 70,000 manifest keys
observer’s decision for whether the neighbor is the downloader,                 from these areas and examined block requests in real Freenet
and we show why the sum traffic from downloaders relayed by
the neighbor is not a significant source of false positives. We                 traffic. Law enforcement confirmed to us that the manifests
validate our model in simulation, finding near perfect results,                 contained tens of thousands of child pornography images
and we validate our approach by applying it to real CP-related                  of which one-third were of infants and toddlers; additional
manifests and actual packet data from Freenet, for which we                     previously unknown images were also present. We found that
find a false positive rate of about 2%. Given these results, we                 requests for documents using these manifest keys account for
argue that our method is an effective investigative method for
addressing privacy violations resulting from CP published on                    about 35% of Freenet traffic.
Freenet.                                                                           To deter these ongoing privacy violations and catch the
                                                                                perpetrators, investigators may be interested in finding persons
                           I. I NTRODUCTION                                     who publish and request this data. Prior work has revealed
                                                                                some vulnerabilities in Freenet’s approach [7,10,11,12,13] that
   Images are posted to the Internet every day without the                      investigators might try to apply to de-anonymize requesters of
consent of the persons captured. In cases where the images                      CP. These are relatively heavy-weight approaches that require
are sexually explicit, this represents a tremendous violation of                active maneuvering of the investigator’s position, the use of
privacy. Recently, popular services such as Reddit1 and Twitter2                active probing traffic, or the use of multiple peers. Further, the
changed their privacy policies to thwart this practice. This                    Freenet developers have largely addressed these vulnerabilities.
problem is many times worse when images capturing the sexual                       In this paper, we design and evaluate a method for investi-
exploitation of very young children (i.e., child pornography, or                gation of CP-based privacy violations on Freenet. Our findings
CP) are posted to unmanaged forums, such as file-sharing                        also provide lessons for the design and implementation of
networks. Unfortunately, CP can remain available on the                         anonymous file-sharing systems. In particular, we present a
Internet for many years [1], extending the privacy violation                    novel approach to distinguishing whether a neighboring peer
potentially throughout a victim’s whole life. For example,                      is the actual requester of a document, with potential for real-
victims report ongoing psychosis, anxiety, and other disorders                  world application by investigators. Our algorithm requires only
decades after the abuse has ended [2], in part from knowing that                a single peer and the passive analysis of the traffic that is sent to
the images have been viewed widely [3]. Providing investigators                 it by the neighbor. The method is based on a surprisingly simple
                                                                                observation. Because blocks are evenly distributed around the
  1 See https://www.reddit.com/r/announcements/comments/2x0g9v/from 1
                                                                                network, an observer who is one of g neighbors of the original
to 9000 communities now taking steps to/.                                       downloader can expect to receive about g1 of all requests. If the
  2 See http://money.cnn.com/2015/03/12/technology/twitter-revenge-porn/.

© 2017 Copyright held by the authors.
                                                                                observer is actually the neighbor of a neighbor of the original
From Proc. IEEE International Workshop on Privacy Engineering, May 2017.        downloader, then only about ( g1 )2 will be received, assuming



                                                                            1
            Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 2 of 8. PageID #: 301

the requestor has the same number of neighbors. Given the           file’s content blocks have been identified, they can be retrieved.
manifest key, an observing peer can determine the number of         Retrieving a file does not result in a file’s blocks being placed
requests expected. Accordingly, given the number of requests        into the downloading node’s local storage.
received, the observer can quantify the probability of whether         If the peer receiving a request has the block in its Freenet
the requests were relayed by or originated with its neighbor.       storage, it returns the block. Otherwise, the peer forwards the
   Our contributions are as follows. We first derive a Bayesian     request to one of its peers. This process will continue from
framework that models the investigator’s decision for whether       peer to peer. When found, the block is returned in reverse
the neighbor is the downloader. Based on this framework, we         order through the chain of peers and cached. If a selected peer
show why the traffic of downloaders that passes through the         fails to find the block, a node may forward the request to other
neighbor is not a significant source of false positives. We         peers before returning a result of not found.
validate our model through simulation and show that our             Hops-to-Live. To prevent block requests from propagating in-
approach is very accurate. In practice, some false positives        definitely, Freenet uses a hops-to-live (HTL) counter. Generally,
may result due to details of Freenet’s operation and use that       the HTL begins at 18 and is decremented by each relay node
are hard to model. We thus apply our approach to real public        until it is zero, in which case a not-found error is returned.
manifests and actual packet data from Freenet, and we show             The downloader would be obvious if Freenet were to always
that our false positive rate is about 2% in practice. Given these   start with an HTL of 18. To avoid detection, the downloading
results, we argue that this investigative technique is a highly     node will randomly choose whether to start at 18, or to
accurate, efficient, and effective method of addressing privacy     immediately decrement the HTL to 17. Once the decrement
violations resulting from CP published on Freenet. Finally, we      decision is made, it is permanent for all originating requests
discuss redesigns of Freenet that may allow downloaders to          sent to that peer. Further, the same decision applies when
avoid detection.                                                    relaying a request with an HTL of 18 to that peer; the node
                      II. BACKGROUND                                will only decrement the HTL if a new request would also be
                                                                    decremented. As a result, if a peer receives a request with an
   We now briefly describe Freenet’s overall design and
                                                                    HTL of 18 or 17, its originator is ambiguous. Note that blocks
operation. The original Freenet papers [5,6] provide many other
                                                                    are not cached by relayers if the request HTL was 18 or 17.
details, and the Freenet wiki (https://wiki.freenetproject.org)
and source code (https://github.com/freenet/fred) are also Data and FEC blocks. The number of blocks Freenet inserts
valuable resources.                                                  into the network is considerably larger than the file size divided
   Each Freenet node connects to other Freenet nodes, the set by 32KB. In addition to the data blocks, Freenet uses Reed-
of which we call its peers. Each node contributes storage to Solomon codes to generate forward error correction (FEC)
the network. Files are inserted into the network and stored in blocks. These check blocks provide redundancy and the ability
the storage contributed by other nodes. After a file is inserted, to recreate missing blocks. Freenet subdivides a file into
a URI known as a manifest key is returned to the user. Anyone segments. For each n data blocks in a segment, Freenet inserts
with knowledge of the manifest key can retrieve the file.            n + 1 check blocks. Each segment cannot reference more
   Before Freenet inserts a file into the network, it encrypts and than 256 total blocks. To recreate the data represented by a
divides the file into 32KB blocks. A node distributes blocks to segment, Freenet must successfully fetch n blocks, using any
its peers. A peer may place the block in its own storage, and combination of data or check blocks.
it may also send the block to its own peers. Blocks are stored          After a segment has been successfully retrieved, the node
using a key-value pair, with the key being the SHA256 hash will regenerate and insert each block in the segment that it
of the block, and value being the data.                              had requested but failed to fetch. To have more nodes store
   Freenet has two operational modes: opennet and darknet. a file’s blocks, Freenet will randomly re-insert a block that
In opennet, nodes connect to other opennet nodes, discovered it has successfully fetched, with a 0.5% probability of being
from well-known seed nodes or other peers. Freenet allows selected for re-insertion.
for opennet nodes to exchange peers, and form new links to Peer selection and routing. A persistent location is randomly
peers, in order to better organize the network as a distributed assigned to each opennet node. A location is a 64-bit floating
hash table. In darknet, Freenet nodes connect only to peers for point number between 0 and 1. Locations are points on a
which the user has explicitly given permission. We consider circular space, with 0 and 1 being the same point. A distance
only opennet, though our technique should work for either.           can be calculated between any two locations. Each block’s
Manifests. When a file is inserted into the network, a manifest SHA256 hash can be deterministically converted to a location;
block is also inserted. The manifest key contains the decryption and a distance can be calculated between a node and a block.
key, and the block’s hash, necessary for retrieval. The manifest        An opennet node attempts to have the majority of its peers’
block contains the hashes and decryption keys of each content locations close to its own location, with the remaining peers
block. If the manifest block cannot reference all of the content distributed throughout the circle. When sending a request, a
blocks, it will reference another level of manifest blocks.          node attempts to send it in the direction of the node closest to
   Retrieving a file is the reverse process of inserting a file. The the block’s location. Freenet performs friend of a friend routing:
downloading node retrieves the manifest block(s). Once the nodes have visibility to their immediate peers’ locations, as
            Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 3 of 8. PageID #: 302

well as the locations of their peers’ peers. All locations are                                       Subject
                                                                                       download
considered when selecting a recipient peer. At any given instant,                      requests
                                                                        Observer                    Downloader
some peers of a node are responsible for larger parts of the
location space than others. But over time as peers come and go,                          g
                                                                                     neighbors
each peer accounts for a roughly equal fraction of the location
space visible to a node. We have verified this intuitive fact in                       download     Subject         download
simulations of the Freenet routing protocol.                                           requests                     requests
                                                                       Observer                       Relay                      Downloader

     III. I NVESTIGATIVE T ECHNIQUE AND A NALYSIS                                        g                            h
                                                                                     neighbors                    neighbors
   In this section, we discuss an investigative model for           Fig. 1: The observer’s goal is to distinguish between these two scenarios.
identifying whether a Freenet peer is a downloader of a given
manifest. We then show that our approach is resistant to            large number of requests for blocks from the manifest, and
false positives potentially caused by a node relaying multiple      those requests will be spread randomly among its peers. An
concurrent downloaders.                                             observer who is a peer of the downloader will expect to see a
                                                                    certain number of those requests, with some variance. On the
A. Assumptions and Model                                            other hand, if the observer is merely a peer to a peer of the
   The goal of the investigator is to identify whether a neighbor   downloader, it will see only a fraction of the requests seen by
sending requests is the downloader of a file in a set of files      the peer. The investigative technique uses a statistical test to
of interest, or instead relaying the requests. We assume the        distinguish between these two cases.
investigator has collected manifest keys for these files of
interest, which can be obtained, for example, from Freenet C. Analysis
message boards or web sites (i.e., freesites) related to CP. For     We now more formally describe and analyze the investigative
simplicity, we assume the investigator operates only one peer technique, which uses several values as input. Two directly
in the Freenet network, which we call the observer. Running observed (per-file, per-peer) values are:
multiple peers as Sybils [14] is possible and efficiently allows     r : the number of download requests received by the
for parallel investigations. The observer is strictly passive: it      observer from the subject;
participates in the network by forwarding requests as usual,         g : the number of directly connected peers of the subject
but also logs the SHA256 hash keys of any request it sees,             (including the observer herself).
together with the ID of the peer (i.e., the neighboring node) The observer must select two additional values:
that sent it the request, and the count of the peer’s neighbors.    T : the total number of requests made by a downloader of
Surprisingly, these are all the steps required.                        the given file;
B. Description                                                      h  : the number of peers assumed connected to a hypothesized
                                                                       source that is not the directly observed subject.
   For each manifest key from the files of interest, the
                                                                     The number of requests actually observed is the upper bound
investigator obtains the SHA256 hash keys for each block in
                                                                  of r; in practice, we use a downwardly adjusted value, as
the manifest, which can be retrieved from Freenet by fetching
                                                                  described in Section III-E. The observer learns g from the
the manifest blocks. The observer node passively logs requests
                                                                  Freenet protocol. T is not simply the total number of blocks
to download blocks from its peers, and the observer can easily
                                                                  in the manifest: almost half of those blocks are redundant to
map the requests to the files of interest by the key values.
                                                                  ensure that the file can be downloaded even when some blocks
Requests that don’t map are not logged. The observer then
                                                                  are unavailable. Due to Freenet’s implementation, the number of
counts the requests received on a per-peer and per-file basis,
                                                                  requests made is dependent on the number of blocks available.
for all known files. Based on the counts, the observer can
                                                                  We define the values used for T and h in Section III-E.
calculate the likelihood that a given peer is either:
                                                                     We construct a model by assuming that each request the
   • requesting to download blocks for a specific file; or
                                                                  downloader makes is sent to exactly one of its peers, and that
   • relaying requests of a third node to download blocks for
                                                                  the selection of that peer is made uniformly at random. The
      a specific file.                                            total number of requests an observer will receive from the
Figure 1 illustrates the two scenarios.                           subject if she is the downloader can be modeled by a Binomial
   Let us call the observer’s peer who sends the requests the distribution. Let p be the probability of each request being
subject, as the subject may be the downloader or merely sent to the observer. Given T possible download requests, the
forwarding the requests. Because only requests with an HTL probability of the observer receiving r requests is
of 18 or 17 could have originated at the subject, we do not                                   
                                                                                               T r
need to count requests with lower HTLs. For the remainder of                   B(r; T, p) =       p (1 − p)T −r .             (1)
this section, we consider only requests with HTLs of 18 or 17                                  r
unless otherwise noted.                                              Let H1 be the event that the subject is the downloader, in
   The intuition for the investigative technique is now easy which case p = 1/g. Let H2 be the event that a peer of the
                                                                                                                  1
to describe. For large files, the downloader will make a subject is the downloader, in which case p = gh             .
            Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 4 of 8. PageID #: 303

   As stated above, the technique assumes that either the peer      HTL of 17, and the subject will decrement those HTLs to 16
is the downloader or a directly connected peer of the peer is       before forwarding them on. The investigator will discard these
the downloader. Using a Bayesian framework, this assumption         requests, meaning that we only need to consider requests that
can be modeled as follows. We seek the probability of H1            arrive at the subject with HTL 18. The other half of nodes in
given that the observer has received r requests, which can be       N 1 will generate requests with an HTL of 18 when sent to the
written as follows using Bayes’ Rule:                               subject. Accordingly, the subject will receive, in expectation,
                      P r(H1)P r(r|H1)                              requests from 2b of the nodes in N 1 with an HTL of 18. It
    P r(H1|r) =                                                 (2) will not receive all the requests generated by these nodes, as
                            P r(r)
                                                                    each will split requests among their b + 1 peers. The subject
                               P r(H1)P r(r|H1)                                                         b 1
                =                                              .(3) will, in expectation, receive 2 b+1 requests from the nodes in
                    P r(H1)P r(r|H1) + P r(H2)P r(r|H2)                1                1
                                                                    N and forward b fraction of these to the observer. In other
We know that                                                        words, the observer can expect to see 2b b+1      1 1       1
                                                                                                                         b = 2(b+1) of the
                 P r(r|H1) = B (r; T, 1/g)                      (4) requests generated among the nodes at N 1 .
and similarly,                                                         At N 2 , half of the connections to N 1 will have an HTL of
                                                                    17, and any of these that eventually reach the observer would
                P r(r|H2) = B (r; T, 1/gh) .                    (5) be discarded. Again, half of the connections between N 1 and
                                                                                                                         1
To set the priors P r(H1) and P r(H2), we use the number the subject, where the requests arrives at N with an HTL of
of peers of the subject as a guide. Assuming that among the 18 will decrement the HTL.               b
                                                                                                        The subject will thus receive, in
subject or its peers, each is equally likely to be the downloader,  expectation,   requests from     4  of   the nodes in N 2 with an HTL
                                                                                      1
that is P r(H1) = g+1  1
                          and P r(H2) = g+1   g
                                                . Thus, we have     of 18, where b+1 of these requests will be sent to a node in
                                                                    N 1 . Of those, 1b will be sent to the subject, and 1b of those to
                               1           1
                              g+1 B (r; T, /g )                     the observer. In other words, the observer can expect to see
   P r(H1|r) = 1                                          .     (6) a total of b 1 1 1 =           1
                                                                                              4b(b+1) of the requests generated from
                                1        g           1
                   g+1 B (r; T, /g ) + g+1 B (r; T, /gh)
                                                                                4 b+1 b b
                                                                                              2
                                                                    among the nodes at N .
We quantitatively evaluate this equation in Section IV.                In general, for a network with n levels of nodes where all
D. Multiple Third-Party Downloaders                                 nodes   are requesting the same file, we expect to see a fraction
   Beyond the two cases above, it is also possible that the         of  the requests equal to n
                                                                                               X                1
subject is relaying a large number of download requests                                                 i bi−1 (b + 1)
                                                                                                                                        (7)
                                                                                                       2
from multiple third parties, and thus could be mistaken as                                      i=1
a downloader via Eq. 6. Below we show why this is unlikely. if all nodes are downloading the file of interest.
   If the subject is the downloader, then an observer can expect       Recall our motivating claim: that it is unlikely in practice for
to see g1 of the T requests with an HTL of 18 or 17. Let third-party download requests to cause the subject to mistakenly
us consider the case that the subject is not the downloader, appear to be a downloader. Mathematically, we are saying it
                                                                                                     n
but it instead relays requests for multiple other nodes. In the is unlikely that          1         X             1
                                                                                               <                         .              (8)
worst case for a false positive determination for the subject,                          b+1                 i  i−1
                                                                                                          2 b (b + 1)
                                                                                                    i=1
let us suppose that the set of downloaders includes all nodes
                                                                    As stated above, we can choose a conservative value of b = 2.
except the observer and the subject: every peer of the subject
                                                                    For an infinitely large network where b = 2, then
(except the observer), as well as all of their peers, and so on.                           ∞
                                                                                          X              1           2
When h is small, a larger number of requests from these peers                                                       = .                 (9)
                                                                                               2 i bi−1 (b + 1)      9
will reach the observer because, in that case, the subject will                           i=1
receive and potentially forward proportionately more of the In other words, even if all nodes in the network were
requests from these peers to the observer. This holds generally: downloading the file at the same time, we would expect to
peers of the peer, and so on, in the worst case have few peers. see 2 T requests for the file. This quantity is less than the
                                                                          9
   We can represent this set N of peers as an inward tree of fraction         of requests we would expect to see if the subject were
nodes, constructed as follows:                                      the downloader, which is b+1      1
                                                                                                          T = T3 . If a smaller fraction of
   • The observer has one child, the subject;                       nodes were to be requesting the file (rather than all the nodes
                                      1     1         1
   • The subject has b children, N0 , N1 , . . . , Nb−1 ;           in Freenet), say, z1 , then the number of requests we would
   • The tree continues with a branching factor of b, such that     expect to see would fall commensurately to 9z          2
                                                                                                                             T.
      each node in the tree has one parent and b children. Let         As a result of this analysis, we believe it unlikely a subject
      Nji be the jth node at level i.                               will be mistaken as a requester by Eq. 6 due to relaying multiple
While the network structure of Freenet is not a tree, the routing third party requests for a file.
of messages through the network is, to a first approximation,
along a tree as described here.                                     E. Modifications for Real Freenet Traffic
                       1
   Let us consider N , the first level of the tree. In expectation,    Recall that Eq. 6 estimates the probability that a given subject
half of these nodes will send requests to the subject with an is a downloader on the basis of: g, the number of peers of
            Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 5 of 8. PageID #: 304

the subject, which we can observe directly; r, the (adjusted)          was a reasonable trade-off between detecting downloaders and
number of requests observed; h, the number of peers of a               limiting false positives.
possible third-party downloader, which we estimate; and T ,               We cannot observe the total number of requests, T , made
the number of requests the downloader made to reconstruct              by the downloader. The minimum number of requests required
the data referenced by the manifest, which we estimate. In this        to successfully download a file is approximately half the total
section, we describe how to set these values given Freenet’s           number of blocks, due to the existence of redundant FEC
real operation.                                                        blocks. To determine a suitable value for T , we conducted
   To apply Eq. 6 to real data, a passively observing Freenet          experiments on Freenet where we inserted our own files into
node can log requests that are sent to it. Requests for keys,          the network and then instrumented a downloader to count the
which are SHA256 values, can be compared to a table of keys            number of distinct blocks requested. Based on our findings,
harvested from manifests. Thus, any keys in the table can be           we chose a value of T = 0.8 ∗ T otalBlocks.
mapped to specific content. Requests contain the key, an HTL,             For the value of h, the number of peers assumed to be
the sender’s IP address and Freenet location, and the request          connected to a hypothesized source, we use a value of 8,
type (retrieve or insert). The observer also logs a timestamp          which we believe to be extremely conservative based on our
and the number of peers of the sender. The log is then analyzed        observations of peer counts and reported Freenet statistics [15].
to identify runs of requests. To reduce potential false positives,     Freenet defines the minimum number of allowable peers to be
we define a run to be a collection of observations where:              10. In other words, this very low estimate reduces the number
   • all observations are of data requests for blocks associated       of false positives at the cost of increasing the number of false
     with the same manifest;                                           negatives as well.
   • all observations are of the same peer, as identified by IP
                                                                                     IV. E VALUATION I: S IMULATION
     address and Freenet location;
   • all data requests have a consistent HTL: one of 17 or 18;            The goal of our evaluation is to quantitatively determine
   • a minimum of 20 data requests for distinct blocks were            the accuracy of Eq. 6, which is the core of our investigative
     observed;                                                         technique. In this section, we use a simulation that models
   • and all requests were logged within a set window of time.         Freenet’s graph topology and basic routing mechanisms. In
                                                                       these simulations, we show near perfect accuracy. In Section V,
We use the term data request to be consistent with Freenet
                                                                       we evaluate the technique on real Freenet data, resulting in a
and to distinguish them from insert requests. A data request
                                                                       slightly higher FPR due to its more complicated mechanisms.
can be for a data block, a check block, or a manifest block.
An insert request implies that a block that was requested, but         A. Assumptions
not found, and is being repaired.
                                                                      Freenet has a small-world topology [16], which we create
   Recall that in Freenet’s actual implementation, a manifest
                                                                   in simulation via Watts and Strogatz’s algorithm [17]. We
consists of twice as many blocks as required to recreate the
                                                                   assign each node a random location from [0, 1). We then assign
original file. If all blocks are available on the network, only half
                                                                   each node a set of c edges to close nodes, and also a set of
would be requested. However, additional requests are made
                                                                   l long-distance edges, where distance is defined using the
if blocks are unavailable, and the requests may be sent to
                                                                   Freenet distance metric. The c edges to close nodes are chosen
multiple peers. This redundancy can inflate o, the number of
                                                                   uniformly at random from among the 2c closest nodes, and
distinct requests observed; and without adjustment it could
                                                                   the l edges are chosen uniformly at random from among the
lead to false positives. Therefore, for a given run, we compute
                                                                   remaining nodes. In the end, each node has at least c + l edges
   • o, the number of data requests for distinct blocks;
                                                                   due to edge selection.
   • i, the number of insert requests;
                                                                      All our graphs were constructed with 5,000 nodes total. In
   • d, the number of duplicate data requests;
                                                                   any single trial, all nodes in a graph had the parameters c + l
and define r as                                                    of either 27+3, 54+6, 81+9, or 108+12, resulting in average
                           r = o − i − d.                     (10)
                                                                   degrees of 36, 72, 108, and 144, respectively. For each degree,
Because an insert typically indicates an additional request was we constructed 500 random graphs. The real Freenet graph
issued, we decrement the count by the corresponding number. is comprised of nodes with a variety of degrees, at or below
We further reduce the count by a constant multiplier, , for each these values [18].
duplicate key observed. Duplicate data requests represent failed      For each graph, we requested blocks from a random node
data requests. We would have expected the other blocks within to one of the 5,000 locations in the graph. To find the content,
a segment to have been requested before re-requesting a block. we use the Freenet friend-of-a-friend routing algorithm, HTL
Since a relayer might request a distinct block from several of its decrementing, and other critical details (see Section 2).
peers due to not-found errors, this can result in a large number      Specifically, we ran two types of trials on 2,000 graphs
of requests and potentially to false positives. We mitigate this constructed using the four different degrees. In the first type
by applying a multiplier to the number of duplicates observed. of trial for a specific graph, 5,000 times we selected a node at
We used our false positive testing (see Section V-C) on real random as an originator, another at random as a destination,
data to tune this parameter, and we determined that  = 3 and then one of the originator’s adjacent neighbors at random
                                               Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 6 of 8. PageID #: 305


                                                                                              expected                  observed                        adjacent           twohop
                                                                                                                                                                                                                      Fig. 2: The distribution of re-
                                                       degree: 36                                  degree: 72                                            degree: 108                            degree: 144           quests received by an observer
                                                                                                                                                                                                                      either adjacent to or two hops
 (from Boostrap distribution)




                                                                                                                                                                                                                      away from the requester. The
                                7500                                                                                                                                                                                  distribution for each type of ob-
                                                                                                                                                                                                                      server is based on 10,000 boot-
         Frequency




                                5000
                                                                                                                                                                                                                      strapped samples from one ex-
                                                                                                                                                                                                                      ample graph with node degrees
                                                                                                                                                                                                                      of 36 to 144. Even visually, it’s
                                2500                                                                                                                                                                                  clear observers can differentiate
                                                                                                                                                                                                                      the two scenarios. See Figure 3
                                                                                                                                                                                                                      for full results using 500 graphs
                                  0
                                                                                                                                                                                                                      per degree.
                                        0.00


                                                    0.01


                                                             0.02


                                                                     0.03



                                                                              0.000

                                                                                           0.005

                                                                                                    0.010

                                                                                                                0.015

                                                                                                                            0.020

                                                                                                                                        0.025

                                                                                                                                                0.000



                                                                                                                                                         0.005



                                                                                                                                                                   0.010



                                                                                                                                                                                0.015

                                                                                                                                                                                        0.000



                                                                                                                                                                                                 0.005



                                                                                                                                                                                                              0.010
                                                                                                            Fraction of requests received


                                                                                                                                                                 (1/degree)2 for the two-hop case. Because nodes in the graph
                                                           Node degree        ●       36     ●     72   ●       108     ●     144
                                                                                                                                                                 have different degrees, and requests are sent from a random
                                        100%          ●
                                                      ●
                                                      ●
                                                      ●
                                                      ●
                                                      ●
                                                       ●●
                                                        ●●●● ●
                                                             ● ● ●● ● ● ● ●           ●      ●●             ●                       ●      ●●
                                                                                                                                                                 node, there is not an exact match with the mean degree.
                                                                                                                                                                    Figure 3 shows a Receiver Operating Characteristic (ROC)
                                         75%                                                                                                                     curve for the result of applying Eq. 6 to all 10,000 bootstrapped
                                                      ●
                                                                                                                                                                 samples for each of the two trials for each of the 2,000 graphs.
                                                                                                                                                                 The plot shows FPR versus TPR as a curve parameterized by
                                  TPR




                                                      ●
                                         50%
                                                      ●
                                                                                                                                                                 a threshold from 0 to 1 for the value of Eq. 6. A true positive
                                                      ●                                                                                                          is an observation from an adjacent node with a probability
                                         25%                                                                                                                     greater than or equal to the threshold. A false positive is an
                                                      ●
                                                                                                                                                                 observation from a two-hop neighbor with the same.
                                                      ●
                                               0%     ●                                                                                                             As the figure shows, the algorithm obtains near-perfect
                                                    0%              25%           50%                           75%                      100%                    accuracy. The area under the curve is numerically equivalent to
                                                                               FPR                                                                               1.0 for all four graph types. The equal error rates (i.e., where
Fig. 3: ROC curve for investigator success based on Eq. 6, from trials for                                                                                       FPR = 1−TPR) for each graph is as follows: 0.0 for degree
500 random small-world graphs for each degree (i.e., 2,000 graphs total).                                                                                        of 36; 0.0000002 for degree 72; 0.000012 for degree 108;
                                                                                                                                                                 and 0.00034 for degree 144. The high accuracy is due to the
as an observer. In the second trial, 5,000 times we selected                                                                                                     distinct separation of the distributions, illustrated in Figure 2.
a node at random as an originator, another at random as a                                                                                                                           V. E VALUATION II: R EAL F REENET DATA
destination, then one of the originator’s neighbors two hops
                                                                                                                                                                    In this section, we quantitatively evaluate our investigative
away at random as an observer. Each of the 5,000 requests
                                                                                                                                                                 technique by applying it to real Freenet CP-related manifests
resulted in a path that did or did not include the observer. Next,
                                                                                                                                                                 and requests. We find that our approach has a low false positive
for each trial, we created 10,000 bootstrapped samples [19],
                                                                                                                                                                 rate of about 2% for these data. We also discuss challenges in
where each sample was constructed by selecting 5,000 paths
                                                                                                                                                                 redesigning Freenet to thwart downloader detection.
randomly with replacement from that trial’s 5,000 requests.
                                                                                                                                                                 A. Child Exploitation on Freenet
B. Results
                                                                    We harvested more than 70,000 manifest keys posted
   Figure 2 provides an intuitive explanation of why requestors to freesites and Frost boards explicitly dedicated to child
are distinguishable from neighbors that are relaying requests exploitation. We queried Freenet for the block keys associated
in Freenet. Each facet of the figure shows the results for the with those manifests, which resulted in the collection of over
two primary trials on exactly one sample graph with a specific 150 million distinct keys. We did not download the files.
degree. Each facet plots the fraction of requests observed          Many files inserted into Freenet are zip or rar archives.
from the 10,000 bootstrapped samples for an example trial. But for manifests containing non-archived files, we identified
One distribution of bootstrapped samples is presented for the the SHA hashes of 54,000 distinct non-archived images using
case when observer is adjacent to the requester, and another file names and meta data from manifest blocks (some images
distribution for when it is two hops away. A simple visual appeared in multiple manifests). We provided the hashes to law
test distinguishes the two scenarios. For these experiments, enforcement, and 31,000 were known to them as child sexual
observations included only packets with HTLs of 18 or 17.        exploitation material, of which 9,000 were flagged as having
   In each plot, vertical lines shows the observed mean fraction infants or toddlers as victims. Law enforcement confirmed
of requests for the two scenarios, and two other lines show from spot downloads that some of the unknown files and
a simple expected fraction of 1/degree for the adjacent and archive-based manifests included previously unknown CP.
            Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 7 of 8. PageID #: 306

   These figures are in line with previous studies. CP is not likely due to, for example, duplicate data requests, which we
“sexting” crimes by late teens: Wolak found that 21% of CP can only partially account for using the selected value of .
possessors have images depicting sexual violence to children        A limitation of our findings is that HTLs of 16 are, on
such as bondage, rape, and torture; 28% have images of children average, more hops from the downloader than relayers with
younger than 3 years old [20]. Studies have shown that at the 17s and 18s. However, we can adjust the FPR rate as follows.
time of arrest 10%–12% of possessors are found to be also The degree distribution of neighbors varied; past work has
physically abusing children [1,21]; post-arrest, it increases to observed that Freenet nodes vary typically from the default
58%–85% from, for example, self-admission during counseling minimum of 10 to about 100 [18]. Using our simulation, we
or victims coming forward [22,23]. And CP sharing on peer-to- know empirically that, for a network comprised of only nodes
peer networks is vast. We measured over 600,000 unique peers with degree 10, the chances a request with an HTL of 16 is 2
per month in 2015 sharing known CP in file sharing networks hops away is 52%. Therefore, we adjust our FPR by assuming
such as BitTorrent [1]. For this paper, we re-measured that the worst case: that in our 26,963 runs, only 52% (14,021)
statistic and found 1,200,000 unique peers in February 2017. runs were from neighbors 2 hops away; and furthermore all
   We condemn the misuse of the techniques of this paper to 323 runs testing positive were from that set. In other words,
investigate ethical uses of Freenet.                             we estimate the FPR for our test of real data could be as high
                                                                 as 323/14021 = 2.3%. (N.b., the adjusted FPR would be lower
B. Experimental Setup                                            if we assumed the node degree was higher, which it surely is.)
   We ran passive Freenet opennet nodes from November 2016 D. Avoiding Detection
through January 2017, inclusive. Our nodes were modified to          A significant redesign of Freenet is required to prevent
log only the requests whose keys matched those we harvested. detection of downloaders. Below we detail why simple changes
Of all the block requests observed with an HTL of 17 or 18, are insufficient. Thus, proposing and evaluating a new design
35% were for those keys that we had identified from forums for Freenet is beyond the scope of this preliminary work.
and sites associated with child exploitation. As noted above, Sometimes, never, or always decrement. Currently, Freenet
law enforcement identified over 31,000 known CP images in peers decrement the HTL of requests with an HTL of 18
these manifests, and though some remain unconfirmed, it is with probability p = 0.5; this coin flip is performed once
also unlikely that we located all CP manifests in Freenet. In per edge. A downloader that flips per-packet or per-manifest
sum, it’s reasonable to assume that at least about 35% of advantages the investigator. Another approach is to alter p, but
Freenet’s traffic is related to child exploitation material.      any p 6= 0.5 allows for very effective downloader detection.
   The most recent data from [15], which stopped reporting When p < 0.5, an HTL of 18 will occur more frequently,
Freenet statistics in September 2016, estimated that the size revealing a downloader; when p > 0.5 an HTL of 17 will
of the Freenet network averaged 8,000 active nodes. Over the similarly occur more frequently, revealing a downloader. Setting
duration of the last month of our measurements, January 2017, p to 0 or 1 is the investigator’s best case.
our nodes were peered randomly with over 42,000 distinct Choose a different initial HTL. Our investigative technique
Freenet nodes, and about 4,200 distinct nodes per day. Tor is does not consider requests with HTLs of 16 or lower because
reported to have many more users [24], and so is BitTorrent [1]. they are sent by only relays. Downloaders could choose a
However, since the trafficking of child exploitation materials is different initial (maximum) HTL, resulting in values other than
illegal in many countries, and because Freenet is heavily used 17 or 18 being sent to their neighbors. This is not an effective
for trafficking CEM, there is motivation for law enforcement approach; it requires only that the investigator log additional
to focus investigations on Freenet.                               HTLs. As long as the initial HTL is selected once per edge,
                                                                  the investigator can still construct runs from only a single
C. False Positive Rate on Real Data                               HTL at a time. Further, we expect the investigator can use
   Because of Freenet’s policy for decrementing HTLs and its statistical inference to determine the initial HTL selected by
defined maximum HTL of 18, we can assume that requests the downloader.
with an HTL of 16 or below did not originate with neighbors. Per-packet decrement. Another approach is for the down-
Under this assumption, any positives our algorithm would loader to decrement HTLs on a per-packet basis by some
report on requests with HTLs of 16 are false positives. (We integer d ≥ 0, requiring the investigator to include requests
cannot calculate a TPR for these manifests.)                      with multiple HTLs in each run, which might increase the
   Using six weeks of data — from the first two weeks of FPR. If we assume the investigator wishes to minimize her
November 2016, December 2016, and January 2017 — we FPR, this approach would force the investigator to use a
identified 26,963 runs, as defined in Section III-E except threshold that drives down the TPR as well. But the approach
replacing the requirement that the HTL be 17 or 18 with is not a clear win. First, we expect the investigator could
a requirement that the HTL be 16. All told, 323/26963 = 1.2% statistically infer the downloader, given the HTLs for each
runs tested positive, if we set a threshold probability of 98% or request associated with a particular manifest. On average,
higher using Eq. 6. We note that there were nearly zero false higher HTLs would be expected from the originator. It’s non-
positives in our simulations; false positives in real Freenet are obvious what algorithm selects d in a way that prevents this
            Case: 5:18-cr-00448-BYP Doc #: 26-1 Filed: 02/21/19 8 of 8. PageID #: 307

                                                                    This work was supported in part by a Signature Interdisciplinary Research Area Grant
inference. Second, imagine that such an algorithm exists; in        from the Rochester Institute of Technology. This work was performed in part using high
that case, including multiple HTLs in runs could increase the       performance computing equipment obtained under a grant from the Collaborative R&D
                                                                    Fund managed by the Massachusetts Technology Collaborative.
FPR. However, our basic approach would still apply and would
                                                                                                     R EFERENCES
remain effective, especially for manifests that are less popular.
Quantifying whether the FPR increase is significant would            [1] G. Bissias, B. N. Levine, M. Liberatore, B. Lynn, J. Moore, H. Wal-
                                                                         lach, and J. Wolak, “Characterization of Contact Offenders and Child
require an update of our analysis in Section III to include              Exploitation Material Trafficking on Five Peer-to-Peer Networks,” Child
manifest popularity. We leave this analysis for future work.             Abuse & Neglect, 52:185–199, Feb 2016.
                                                                     [2] M. Cutajar, P. Mullen, J. Ogloff, S. Thomas, D. Wells, and J. Spataro,
Removing HTLs. Freenet could be redesigned completely to                 “Psychopathology in a large cohort of sexually abused children followed
remove HTLs from requests, which is the method employed by               up to 43 years,” Child Abuse & Neglect, 34(11):813–822, 2010.
                                                                     [3] E. Bazelon, “The price of a stolen childhood,” New York Times Magazine,
OneSwarm [25]; however, this approach is not secure [26,27].             https://nyti.ms/2kmwJlJ, Jan 27 2013.
                                                                     [4] Freenet reference daemon source code, https://github.com/freenet/fred.
                    VI. R ELATED W ORK                               [5] I. Clarke, O. Sandberg, B. Wiley, and T. Hong, “Freenet: A distributed
                                                                         anonymous information storage and retrieval system,” in Proc. Intl. Wkshp.
   In comparison to past work on Freenet vulnerabilities, ours           Designing Privacy Enhancing Technologies, 2001, pp. 46–66.
is the only passive method, and ours is the only method that         [6] I. Clarke, S. Miller, T. Hong, O. Sandberg, and B. Wiley, “Protecting
                                                                         free expression online with Freenet,” IEEE Internet Computing, 6, no. 1,
requires but a single peer.                                              pp. 40–49, Jan 2002.
   Baumeister et al. [11] discovered a Routing Table Insertion       [7] G. Tian, Z. Duan, T. Baumeister, and Y. Dong, “A traceback attack on
(RTI) attack that does not de-anonymize a peer, but it can               Freenet,” in Proc. IEEE INFOCOM, Apr 2013, pp. 1797–1805.
                                                                     [8] ——, “Thwarting traceback attack on freenet,” in Proc. IEEE GLOBE-
be used by other methods to traverse the network. This                   COM, Dec 2013, pp. 741–746.
vulnerability can be addressed with randomized routing [28]          [9] ——, “Reroute on loop in anonymous peer-to-peer content sharing
   Tian et al. [7,10,12] discovered a Traceback Attack in Freenet        networks,” in Proc. IEEE Conf. Communications and Network Security,
                                                                         Oct 2014, pp. 409–417.
that exploits a unique identifier (UID) assigned to each request    [10] ——, “A traceback attack on Freenet,” IEEE Trans. Dependable Secure
as confirmation that the peer must have been on the path from            Comput., no. 10.1109/TDSC.2015.2453983, Jul 2015.
the original requester. By actively probing all neighbors of        [11] T. Baumeister, Y. Dong, Z. Duan, and G. Tian, “A Routing Table Insertion
                                                                         (RTI) Attack on Freenet,” in Proc. Intl. Conf. on Cyber Security, 2012.
the peer, and leveraging the RTI attack, the attacker can move      [12] R. Rajan, “Feasibility, Effectiveness, Performance and Potential Solutions
toward the requestor. Freenet developers addressed the attack            on Distributed Content Sharing System [plagiarized],” Intl. J. Engineering
by having peers discard a UID after receiving the response to            and Computer Science, 5(1):15638–15649, Jan 2016 http://www.ijecs.in/
                                                                         issue/v5-i1/30%20ijecs.pdf.
the outstanding request; see also [8,9].                            [13] S. Roos, F. Platzer, J. Heller, and T. Strufe, “Inferring obfuscated values
   Roos et al. [13] show how Freenet network probes, intended            in freenet,” in Proc. NetSys, Mar 2015, pp. 1–8.
to gather obfuscated values, can be used to infer the actual        [14] J. Douceur, “The Sybil Attack,” in Proc. Intl. Wkshp. Peer-to-Peer
                                                                         Systems, Mar. 2002, pp. 251–260.
value with a Bayesian model after multiple observations. The        [15] S. Dougherty, “Freenet statistics,” https://www.asksteved.com/stats/.
attack is a general approach, but a specific example to infer       [16] H. Zhang, A. Goel, and R. Govindan, “Using the small-world model to
bandwidth is provided, which could be used to detect opennet-            improve freenet performance,” in Proc. Infocom, 2002, pp. 1228–1237.
                                                                    [17] D. Watts and S. Strogatz, “Collective dynamics of ‘small-world’ networks,”
darknet bridges; see also [18].                                          Nature, 393(6684):440–442, 1998.
   OneSwarm [25] is an anonymous filesharing network with           [18] S. Roos, B. Schiller, S. Hacker, and T. Strufe, “Measuring freenet in the
similarities to Freenet. OneSwarm does not use an HTL field;             wild: Censorship-resilience under observation,” Proc. Privacy Enhancing
                                                                         Technology Symposium, LNCS 8555, pp. 263–282, Jul 2014.
instead a cancel message chases down the flooded request with       [19] B. Efron, “Bootstrap methods: another look at the jackknife,” in
purposeful delays. Bissias et al. [26,27] demonstrated that this         Breakthroughs in Statistics. Springer, 1992, pp. 569–593.
approach cannot hide the source of messages, suggesting there       [20] J. Wolak, D. Finkelhor, and K. Mitchell, “Trends in Arrests of “Online
                                                                         Predators”,” UNH Crimes Against Children Research Center, http://www.
is no method by which Freenet can drop its HTL altogether.               unh.edu/ccrc/pdf/CV194.pdf, Tech. Rep., March 2009.
                                                                    [21] M. Seto, R. Hanson, and K. Babchishin, “Contact sexual offending by
                     VII. C ONCLUSIONS                                   men with online sexual offenses,” Sex Abuse, 23(1):124–145, 2011.
                                                                    [22] M. Bourke and A. Hernandez, “The butner study redux: A report of the
   We presented a passive technique for detecting Freenet                incidence of hands-on child victimization by child pornography offenders.”
downloaders who violate the privacy of sexually abused                   Journal of Family Violence, 24(5):183–191, 2009.
                                                                    [23] M. Bourke, L. Fragomeli, P. Detar, M. Sullivan, E. Meyle, and
children. We obtained 70,000 manifests posted to forums openly           M. O’Riordan, “The use of tactical polygraph with sex offenders,” Journal
dedicated to child sexual exploitation and confirmed to include          of Sexual Aggression, 21(3):354–367, 2014.
known CP images; we found that about 35% Freenet’s traffic          [24] Tor metrics, https://metrics.torproject.org/userstats-relay-country.html.
                                                                    [25] T. Isdal, M. Piatek, A. Krishnamurthy, and T. Anderson, “Privacy-
is related to these manifests. Our approach requires only a              preserving P2P data sharing with OneSwarm,” in Proc. ACM SIGCOMM,
single peer and known child pornography manifest keys. We                Aug 2010, pp. 111–122.
derived a Bayesian framework for testing whether a peer may         [26] G. Bissias, B. N. Levine, M. Liberatore, and S. Prusty, “Forensic
                                                                         Identification of Anonymous Sources in OneSwarm,” IEEE Trans.
be downloading a document, based on counting the requests                Dependable Secure Comput., no. 10.1109/TDSC.2015.2497706, 2015.
observed. We have demonstrated that the investigative technique     [27] S. Prusty, B. N. Levine, and M. Liberatore, “Forensic Investigation of
is resistant to false positives when requests from multiple nodes        the OneSwarm Anonymous Filesharing System,” in Proc. ACM CCS,
                                                                         Oct 2011, pp. 201–214.
are being relayed by a single peer. We have validated our model     [28] T. Baumeister, Y. Dong, G. Tian, and Z. Duan, “Using randomized
through simulation. We demonstrated an FPR on actual Freenet             routing to counter routing table insertion attack on freenet,” in Proc.
traffic of approximately 2%.                                             IEEE GLOBECOM, Dec 2013, pp. 754–759.
